Weston J.
delivered the opinion of the Court at the ensuing Alay term in Kennebec.
The ease finds that Abraham Collamore, for whose services this action is brought, was duly and legally bound as an apprentice to the plaintiff, for a period which has not yet expired. The indenture is made part of the case, and it is insisted by the counsel for the defendant, that notwithstanding he has admitted in the statement of facts that the binding was legal, he may take exceptions thereto, if the indenture appears to he insufficient. The indenture is executed by the plaintiff and the overseers of the town of Putnam, now Washington, under the act for the relief, support, and employment of paupers. The term, apprentice, is used, although no trade, art or mystery is mentioned therein, in which the apprentice was to be instructed by his master ; but he was to do any work, by which must be understood lawful work, in which his master might think proper to employ' him. Although called an apprentice, he was not one either according to lite general meaning of the term, or in the sense in which it is used in the statute. But notwithstanding the unskilful or improper use of this word by the overseers, we are of opinion that the minor was substantially and legally bound as a servant. They had authority thus to bind him. They undertook that he should serve his master ; and the covenants on the part of the latter, for the benefit of the minor, undertake to afford him the education requited by the statute, and are in other respects favorable and liberal. The plaintiff thereby became entitled, instead of the father, to the services of the minor, until he arrived at the age of twenty one years. He continued with his master for eight years, arid then left his service, without authority or discharge ; and it does not appear that he had any cause of complaint.
The defendant has had the benefit of the services of the minor, and the law raises a promise on his part to make a reasonable compensation therefor. To whom shall this be paid ? Not to the minor, whose rights and interests were otherwise provided for, under the protection of the law. Not to the father; for his parental rights shd duties had been transferred to another. But to the plaintiff, who *460had purchased his services, for a valuable consideration paid or secured. The defendant’s obligation to pay the plaintiff, arises from his use of his property, and although he might suppose the right to be in another, or might be ignorant of the plaintiff’s rights, his misapprehension or ignorance cannot change his legal liability.
Where the action is for enticing the plaintiff’s servant or apprentice, it must be made to appear that the defendant did it with a knowledge of the plaintiff’s rights. And it seems from the authorities that this is the only action, which can be sustained for employing the servant of another of full age. In the case of a minor indented as an apprentice or servant, his services actually become the property of his master. A right may be acquired to the labor of a servant of full age; but it is a right resting in contract, for the breach of which there may be a recovery in damages. The master has no lien upon his subsequent earnings; but may obtain satisfaction for the injury he has sustained by the ordinary process of law, of the servant, or of any other person, who knowingly seduces him.
The case, cited from 6 Johns. 274, is an authority for maintaining this action upon the facts agreed ; and we are satisfied that it is maintainable also upon principle.

Judgment for the plaintiff.